Citation Nr: 1140875	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2008, the RO denied service connection for tinnitus and bilateral hearing loss.  The RO later granted service connection for right ear hearing loss in November 2008, and the Veteran appealed the assigned rating of 0 percent, effective December 6, 2007.  In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The issue of entitlement to a compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's exposure to acoustic trauma during his service in the Air Force, competent and credible complaints of left ear hearing loss and tinnitus since service, and probative and competent medical evidence relating the current left ear hearing loss and tinnitus to military service create a reasonable doubt as to the issue of service connection.




CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Giving the benefit of the doubt to the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran seeks service connection for left ear hearing loss and tinnitus, which he relates to his military service in the U.S. Air Force.

The Veteran testified at the June 2011 Board hearing that he refueled jet engines in the Air Force and often did this when the engine was running in a process called "hot refueling."  He did this for six years and the only ear protection he had was small ear plugs.  He contends that this exposure to acoustic trauma in service caused his left ear hearing loss and tinnitus.  He further stated that he first noticed his tinnitus in service.  After service, he stated that he worked as a repairman for Verizon Communications for 35 years and did not have any significant exposure to loud noises. 

The personnel records show that the Veteran's Military Occupational Specialty (MOS) in the Air Force was Fuel Specialist.  The service treatment records further show the Veteran had a number of hearing tests due to his duties as a Fuel Specialist involving noise exposure on the flight line.  It was noted that the Veteran was issued ear plugs and muffs.  Thus, the Veteran's exposure to acoustic trauma during his service in the Air Force is conceded.

None of the hearing tests in the military show that the Veteran had a diagnosis of hearing loss in service.  There also was no significant shift in hearing thresholds in the left ear from entry into service to separation from service.

At a pre-induction physical in May 1969, audiological evaluation showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
5
-
25

After entry into service, an August 1970 audiological evaluation showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
5
15
15

At separation from service in March 1976, audiological evaluation showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
10
20

The Veteran reported in March 1976 that he did not have then or ever had any hearing loss or ear trouble.

The pre-induction physical actually shows the Veteran had some degree of hearing loss at that time.  Hensley, 5 Vet. App. at 157 (holding that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  However, the hearing thresholds did not meet the criteria for hearing loss for VA purposes.  Thus, the Veteran is considered sound at entry into service.  See 38 C.F.R. § 3.304(b).  Moreover, after entrance into service, the hearing thresholds were normal just 13 months later in August 1970.  Hearing thresholds also were normal at discharge from service in March 1976.

Even though there is no hearing loss disability shown at separation from service, service connection may nevertheless be established by showing that any present hearing loss disability is related to service.  See Hensley, 5 Vet. App. at 160.  As the exposure to acoustic trauma in service is conceded, the determinative issue is whether the Veteran has left ear hearing loss and tinnitus as a result of this in-service noise exposure.  

In November 2007, a medical statement from the Veteran's private physician was submitted.  It was noted that the Veteran had hearing tests in February 2003 and August 2007, which both showed moderate noise notch sensorineural hearing loss between 2000 and 6000 Hz, and at the moderate to severe level at 4000 Hz.  He also had intermittent ringing in his ear.  The doctor stated that this could obviously be from his military noise exposure on the jet line and all the jet noise he was around for many years.  The physician further found that this would most likely be the cause of his hearing loss, which was usually seen at 4000 Hz due to noise exposure.  

A March 2008 VA examination report shows a diagnosis of moderate to moderately severe sensorineural hearing loss at 4000 to 8000 Hz in the left ear.  The Veteran also complained of recurrent tinnitus, bilaterally.  He reported that the high-pitched ringing began about 20 years ago and occurred a couple of times a week lasting for 20 to 30 seconds.  He stated that he worked near the flight line while on active duty and was exposed to jet engine noise, and occasionally wore ear plugs.  He denied any occupational or recreational noise exposure as a civilian.

The examiner indicated that a review of the Veteran's claims file showed the Veteran's hearing was within normal limits bilaterally on his enlistment examination in 1970 and his separation examination in 1976.  The examiner further noted that there were no complaints of tinnitus revealed on his active duty records.  Audio examinations performed in recent years revealed a high-frequency hearing loss, bilaterally.  The examiner found that it would appear that this current hearing loss had occurred subsequent to military service.  Since the Veteran's hearing was within normal limits bilaterally during his active duty years, it was the opinion of the examiner that the Veteran's current hearing loss was less likely than not related to military service.  Moreover, since there were no documented complaints of tinnitus in the Veteran's medical records and since the Veteran's subjective onset of tinnitus began subsequent to his military service, it was the opinion of the examiner that his tinnitus was less likely than not related to military service.

The Veteran's assertions that he has had hearing loss and tinnitus since service are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his hearing loss and tinnitus are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran testified that he had experienced tinnitus in service.  He also submitted lay statements from a co-worker, supervisor, and his wife, attesting to the Veteran's long-standing history of hearing loss for approximately 20 years.  The March 2008 VA examination report indicated that the Veteran reported tinnitus since 20 years ago, which is inconsistent of his reports at the hearing of experiencing tinnitus since service.  Nonetheless, the Veteran's lay statements with respect to his complaints of hearing loss and tinnitus are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the March 2008 opinion from the VA examiner does not have high probative value, as the examiner based the opinion that the hearing loss and tinnitus were not due to military service on the fact that the disabilities first manifested after service.  However, the fact that hearing loss and tinnitus first manifested after service is not fatal to the service connection claims.  As previously noted, a claimant may still establish service connection for a current hearing loss disability, even if the regulatory requirements for establishing a current disability are not met until after service.  See Hensley, supra.  With no other rationale offered for why the hearing loss and tinnitus are not related to service, the probative value of the March 2008 VA examiner is diminished.

The opinion from the private physician provides positive evidence in favor of the Veteran's claim that his hearing loss and tinnitus are related to service.  While the physician did not indicate a review of the claims file, he appeared to take the Veteran's history as he reported it as credible, which as noted above, is also considered credible by the Board.  There are no other medical opinions of record addressing the etiology of the left ear hearing loss and tinnitus.

In weighing the favorable medical opinion, the conceded exposure to acoustic trauma in service, and the statements from the Veteran and his co-worker, employer, and wife, regarding chronic symptomatology of left hearing loss and tinnitus for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has left ear hearing loss and tinnitus are related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for left ear hearing loss and tinnitus is warranted.




ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The issue of entitlement to a compensable evaluation for right ear hearing loss is inextricably intertwined with the assignment of the initial rating for the left ear hearing loss disability (based on the grant of service connection in the present Board decision).  Under 38 C.F.R. § 4.85, the numeric designation of hearing impairment is based on the puretone threshold average and speech discrimination in both ears.  Therefore, the assignment of the disability rating for the left ear hearing loss will directly impact the rating assigned for the right ear.  For this reason, the Board cannot adjudicate the increased rating claim for the right ear hearing loss until a rating is assigned for the left ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  After assigning a disability rating and effective date for the left ear hearing loss disability that was granted in the present Board decision and conducting any necessary development, readjudicate the Veteran's increased rating claim for his right ear hearing loss.  

2.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


